EXHIBIT 10.24

 

GENESIS MICROCHIP INC. CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into effective as of February 4, 2004 (the “Effective Date”), by and between
Michael E. Healy (the “Employee”) and Genesis Microchip Inc., a Delaware
corporation (the “Company”). Certain capitalized terms used in this Agreement
are defined in Section 1 below.

 

R E C I T A L S

 

A. As you have been informed, it is expected that the Company from time to time
will consider the possibility of a Change of Control. The Board of Directors of
the Company (the “Board”) recognizes that such consideration can be a
distraction to the Employee and can cause the Employee to consider alternative
employment opportunities.

 

B. The Board believes that it is in the best interests of the Company and its
shareholders to provide the Employee with an incentive to continue Employee’s
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its shareholders.

 

C. In order to provide the Employee with enhanced financial security and
sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide the Employee with certain severance benefits upon the Employee’s
termination of employment following a Change of Control.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties agree as follows:

 

1. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(a) Cause. “Cause” shall mean (i) any act of dishonesty or fraud taken by the
Employee that is in connection with his or her responsibilities as an employee
which is intended to result in substantial personal enrichment of the Employee,
(ii) Employee’s conviction of a felony which the Board reasonably believes has
had or will have a material detrimental effect on the Company’s reputation or
business, (iii) a willful act by the Employee which constitutes misconduct and
is injurious to the Company, or (iv) continued willful violations by the
Employee of the Employee’s obligations to the Company after there has been
delivered to the Employee a written demand for performance from the Company
which describes the basis for the Company’s belief that the Employee has not
substantially performed his duties.

 



--------------------------------------------------------------------------------

(b) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

 

(i) the approval by shareholders of the Company of a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;

 

(ii) the approval by the shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;

 

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities;

 

(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transactions described in subsections
(i), (ii), or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company; or

 

(c) Involuntary Termination. “Involuntary Termination” shall mean (i) without
the Employee’s express written consent, a significant reduction of the
Employee’s duties, position or responsibilities relative to the Employee’s
duties, position or responsibilities in effect immediately prior to such
reduction, or the removal of the Employee from such position, duties and
responsibilities, unless the Employee is provided with comparable or greater
duties, position and responsibilities, (ii) without the Employee’s express
written consent, a substantial reduction, without good business reasons, of the
facilities and perquisites (including office space and location) available to
the Employee immediately prior to such reduction; (iii) without the Employee’s
express written consent, a reduction by the Company of the Employee’s base
salary as in effect immediately prior to such reduction; (iv) without the
Employee’s express written consent, a material reduction by the Company in the
kind or level of employee benefits to which the Employee is entitled immediately
prior to such reduction, with the result that the Employee’s overall benefits
package is significantly reduced; (v) without the Employee’s express written
consent, the imposition of a requirement for the relocation of the Employee to a
facility or a location more than fifty (50) miles from the Employee’s current
work location; (vi) any purported termination of the Employee’s employment by
the Company which is not effected for Cause or for which the grounds relied upon
are not valid; or

 

-2-



--------------------------------------------------------------------------------

(vii) the failure of the Company to obtain the assumption of this Agreement by
any successors contemplated in Section 6 below.

 

(d) Termination Date. “Termination Date” shall mean the effective date of any
notice of termination delivered by one party to the other hereunder.

 

2. Term of Agreement. This Agreement shall terminate upon the earlier of (i) two
(2) years after a Change of Control, or (ii) the date that all obligations of
the parties hereto under this Agreement have been satisfied; provided, however,
that if there has not been a Change of Control as of February 4, 2006, this
Agreement shall immediately terminate.

 

3. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
established under the Company’s then existing employee benefit plans or policies
at the time of termination.

 

4. Severance Benefits.

 

(a) Termination Following a Change of Control.

 

(i) If Within Twelve Months Following a Change of Control. If the Employee’s
employment with the Company terminates as a result of an Involuntary Termination
at any time within twelve (12) months after a Change of Control, and the
Employee signs the release of claims pursuant to Section 7 hereto, Employee
shall be entitled to the following severance benefits:

 

(1) twelve (12) months of Employee’s base salary and any applicable allowances
as in effect as of the date of such termination or, if greater, as in effect
immediately prior to the Change of Control, less applicable withholding, payable
in a lump sum within thirty (30) days of the Involuntary Termination;

 

(2) receive a lump-sum payment equal to the prorated portion, based on the
number of full months Employee was employed by the Company during the fiscal
year of the Company in which his termination of employment occurs, of the full
target bonus, if any, that Employee would have earned if he had been employed
for the full fiscal year and if 100% of the objectives for receiving the target
bonus were met;

 

(3) fifty percent (50%) of the Employee’s initial 200,000 share stock option
granted by the Company to the Employee shall accelerate and become vested and
exercisable to the extent such stock options are outstanding and unexercisable
at the time of such termination and fifty percent (50%) of the stock subject to
a right of repurchase by the Company (or its successor) that was purchased by
Employee prior to the Change of Control shall have such right of repurchase
lapse;

 

-3-



--------------------------------------------------------------------------------

(4) the Employee shall be permitted to exercise all vested (including shares
that vest as a result of this Agreement) stock options granted by the Company to
the Employee prior to the Change of Control for a period of two (2) years
following the date of the termination; and

 

(5) the same level of Company-paid health (i.e., medical, vision and dental)
coverage and benefits for such coverage as in effect for the Employee (and any
eligible dependents) on the day immediately preceding the Employee’s Termination
Date; provided, however, that (i) the Employee constitutes a qualified
beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue Code of
1986, as amended; and (ii) Employee elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA. The Company shall continue
to provide Employee with such Company-paid coverage until the earlier of (i) the
date Employee (and his/her eligible dependents) is no longer eligible to receive
continuation coverage pursuant to COBRA, or (ii) twelve (12) months from the
Termination Date.

 

(ii) If Between Twelve Months and Twenty-Four Months Following Change of
Control. If the Employee’s employment with the Company terminates as a result of
an Involuntary Termination at any time during the period that is after twelve
(12) months after a Change of Control but before twenty-four (24) months after a
Change of Control (such period being the “Second Year”), and the Employee signs
the release of claims pursuant to Section 7 hereto, Employee shall be entitled
to the following severance benefits:

 

(1) a lump sum cash amount payable within thirty (30) days of the Involuntary
Termination representing a portion of the Employee’s base salary and any
applicable allowances, with such amount being the resulting product of: the
number of months remaining in the Second Year as of the Termination Date,
multiplied by the per-month portion of the Employee’s base salary and allowances
as in effect as of the Termination Date or, if greater, as in effect immediately
prior to the Change of Control, less applicable withholding. For purposes of
this subsection (1), only entire months that remain in the Second Year shall be
counted as “remaining,” and any fraction of a month that remains after the date
of the termination shall not be counted hereunder;

 

(2) receive a lump-sum payment equal to the prorated portion, based on the
number of full months Employee was employed by the Company during the fiscal
year of the Company in which his termination of employment occurs, of the full
target bonus, if any, that Employee would have earned if he had been employed
for the full fiscal year and if 100% of the objectives for receiving the target
bonus were met;

 

(3) the health benefits set forth in Section 4(a)(i)(5) above, provided,
however, that the twelve (12) month period shall be pro-rated to reflect that
number of months remaining in the Second Year as of the date of termination. For
purposes of this subsection (2), only entire months that remain in the Second
Year shall be counted as “remaining,” and any fraction of a month that remains
after the date of the termination shall not be counted hereunder;

 

-4-



--------------------------------------------------------------------------------

(4) fifty percent (50%) of the unvested shares from the Employee’s initial
200,000 share stock option granted by the Company to the Employee shall
accelerate and become vested and exercisable to the extent such stock options
are outstanding and unexercisable at the time of such termination and fifty
percent (50%) of the stock subject to a right of repurchase by the Company (or
its successor) that was purchased by Employee prior to the Change of Control
shall have such right of repurchase lapse; and

 

(5) the Employee shall be permitted to exercise all vested (including shares
that vest as a result of this Agreement) stock options granted by the Company to
the Employee prior to the Change of Control for a period of two (2) years
following the date of the termination.

 

(b) Termination Apart from a Change of Control. If the Employee’s employment
with the Company terminates other than as a result of an Involuntary Termination
within the twenty-four (24) months following a Change of Control, then the
Employee shall not be entitled to receive severance or other benefits hereunder,
but may be eligible for those benefits (if any) as may then be established under
the Company’s then existing severance and benefits plans and policies at the
time of such termination.

 

(c) Accrued Wages and Vacation; Expenses. Without regard to the reason for, or
the timing of, Employee’s termination of employment: (i) the Company shall pay
the Employee any unpaid base salary due for periods prior to the Termination
Date; (ii) the Company shall pay the Employee all of the Employee’s accrued and
unused vacation through the Termination Date; and (iii) following submission of
proper expense reports by the Employee, the Company shall reimburse the Employee
for all expenses reasonably and necessarily incurred by the Employee in
connection with the business of the Company prior to the Termination Date. These
payments shall be made promptly upon termination and within the period of time
mandated by law.

 

5. Golden Parachute Excise Tax Gross-Up. In the event that the severance and
other benefits provided for in this Agreement or otherwise payable to the
Employee constitute “parachute payments” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be subject
to the excise tax imposed by Section 4999 of the Code, then the Employee shall
receive a payment from the Company equal to the lesser of (i) an amount equal to
such excise tax (excluding any excise tax or federal and state income taxes
arising from the payments made by the Company to Employee pursuant to this
sentence), and (ii) $250,000.00 (two hundred and fifty thousand dollars). Unless
the Company and the Employee otherwise agree in writing, the determination of
Employee’s excise tax liability and the amount required to be paid under this
Section shall be made in writing by the Company’s independent public accountants
(the “Accountants”). In the event that the excise tax incurred by Employee is
determined by the Internal Revenue Service to be greater or lesser than the
amount so determined by the Accountants, the Company and Employee agree to
promptly make such additional payment, including interest and any tax penalties,
to the other party as the Accountants reasonably determine is appropriate to
ensure that the net economic effect to Employee under this Section, on an
after-tax basis, is as if the Code Section 4999 excise tax did not apply to
Employee. For purposes of making the calculations required by this Section, the
Accountants may make reasonable assumptions and approximations

 

-5-



--------------------------------------------------------------------------------

concerning applicable taxes and may rely on interpretations of the Code for
which there is a “substantial authority” tax reporting position. The Company and
the Employee shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section.

 

6. Successors.

 

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

 

(b) Employee’s Successors. Without the written consent of the Company, Employee
shall not assign or transfer this Agreement or any right or obligation under
this Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Agreement and all rights of Employee hereunder shall inure to the
benefit of, and be enforceable by, Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

7. Execution of Release Agreement upon Termination. As a condition of entering
into this Agreement and receiving the benefits under Section 4, the Employee
agrees to execute and not revoke a general release of claims upon the
termination of employment with the Company.

 

8. Notices.

 

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to Employee at the home address which Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

 

(b) Notice of Termination. Any termination by the Company for Cause or by the
Employee as a result of a voluntary resignation shall be communicated by a
notice of termination to the other party hereto given in accordance with this
Section. Such notice shall indicate the specific termination provision in this
Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the Termination Date (which shall be not more than
30 days after the giving of such notice).

 

-6-



--------------------------------------------------------------------------------

The failure by the Employee to provide the notice or to include in the notice
any fact or circumstance which contributes to a showing of Involuntary
Termination shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his rights
hereunder.

 

9. Arbitration.

 

(a) Any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration to be
held in Santa Clara, California, in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

 

(b) The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. Employee hereby consents to the personal jurisdiction
of the state and federal courts located in California for any action or
proceeding arising from or relating to this Agreement or relating to any
arbitration in which the parties are participants.

 

(c) Employee understands that nothing in this Section modifies Employee’s
at-will employment status. Either Employee or the Company can terminate the
employment relationship at any time, with or without Cause.

 

(d) EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION.
EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF, RELATING TO, OR
IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION,
CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:

 

(i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.

 

-7-



--------------------------------------------------------------------------------

(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq;

 

(iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 

10. Miscellaneous Provisions.

 

(a) Effect of Any Statutory Benefits. To the extent that any severance benefits
are required to be paid to the Employee upon termination of employment with the
Company as a result of any requirement of law or any governmental entity in any
applicable jurisdiction, the aggregate amount of severance benefits payable
pursuant to Section 4 hereof shall be reduced by such amount.

 

(b) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.

 

(c) Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Employee and by an authorized officer of the Company (other than the
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(d) Integration. This Agreement and any outstanding stock option agreements and
any restricted stock purchase agreements referenced herein represent the entire
agreement and understanding between the parties as to the subject matter herein
and supersede all prior or contemporaneous agreements, whether written or oral,
with respect to this Agreement and any stock option agreement or any restricted
stock purchase agreement, provided, that, for clarification purposes, this
agreement shall not affect any agreements between the Company and Employee
regarding intellectual property matters or confidential information of the
Company.

 

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

 

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

-8-



--------------------------------------------------------------------------------

(g) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

 

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

     

GENESIS MICROCHIP INC.

            By:   /s/ Eric Erdman                        

--------------------------------------------------------------------------------

            Title:  

Interim CEO and CFO

 

EMPLOYEE:

      /s/ Michael E. Healy                  

--------------------------------------------------------------------------------

           

Signature

            Michael E. Healy             Printed Name

 

-10-